     Case 1:20-mj-03211-TMD Document 11 Filed 01/04/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                               *

       vs.                                             *         Case No.: 20-mj-3211 TMD

SIDHARTHA KUMAR MATHUR                                 *

       Defendant                                       *

************************************************

                              ENTRY OF APPEARANCE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       Enter my appearance as counsel in this case for Sidhartha Kumar Mathur (defendant).

       I certify that I am admitted to practice in this court.


                                               /s/
January 4, 2021
                                               Michael E. Lawlor
                                               Bar Number 13754
                                               6305 Ivy Lane, Suite 700
                                               Greenbelt, Maryland 20770
                                               301-474-0044 (telephone number)
                                               301-474-5730 (facsimile number)
                                               mlawlor@verizon.net
